         Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


    UNITED STATES OF AMERICA,

            v.                                                 No. 3:99-cr-264-12 (VAB)


    JOHN FOSTER,
         Defendant.


                         RULING AND ORDER ON
          MOTION FOR EARLY TERMINATION OF SUPERVISED RELEASE
        On July 16, 2020, John Foster (“Defendant”) moved for early termination of his term of

supervised release under 18 U.S.C. § 3583(e)(1). Mot. for Early Termination of Supervised

Release, ECF No. 2690 (July 16, 2020) (“Def.’s Mot.”). The Government does not object to the

motion being granted.

        For the reasons explained below, Mr. Foster’s motion is GRANTED.

   I.      FACTUAL AND PROCEDURAL BACKGROUND

        The Court assumes familiarity with the background of this case, and will only mention

events as relevant to the disposition of this motion. See United States v. Luke Jones, 482 F.3d 60,

63–66 (2d Cir. 2006) (detailing evidence as to the conspiracy introduced at trial against co-

defendant Luke Jones, in light most favorable to the Government).

        On December 4, 2000, a jury found Mr. Foster guilty of one count of drug conspiracy

with intent to distribute, and distribution of heroin, cocaine, and cocaine base, in violation of 21

U.S.C. §§ 841(a)(1) and 846. Verdict, ECF No. 513 (Dec. 4, 2000).

        On June 13, 2001, Judge Alan H. Nevas sentenced Mr. Foster to 324 months

imprisonment, five years of supervised release, and a special assessment of $100. J., ECF No.

709 (June 13, 2001).
           Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 2 of 8



          On September 19, 2006, after holding a resentencing hearing upon a limited remand from

the Second Circuit consistent with United States v. Crosby, 397 F.3d 103 (2d Cir. 2005), and

United States v. Booker, 125 S. Ct. 738 (2005), Judge Nevas issued an amended judgment,

resentencing Mr. Foster to 240 months imprisonment, five years of supervised release and a $100

special assessment. J. on Resentencing, ECF No. 2103 (Oct. 17, 2006); see also Minute Entry,

ECF No. 2093 (Sept. 19, 2006) (resentencing hearing).

          On February 12, 2020, this Court reduced Mr. Foster’s term of supervised release by

twelve months, “following his successful completion of Reentry Court on January 21, 2020.”

Order Reducing Supervised Release Term, ECF No. 2649 (Feb. 12, 2020). Mr. Foster’s term of

supervised release is to conclude on January 13, 2023. Id.

          On July 16, 2020, Mr. Foster moved for early termination of his term of supervised

release. Id. at 1. His Probation Officer “takes no position on this motion, consistent with office

policy, but has noted that Mr. Foster has complied with the terms of his supervised release,” and

the Government “does not object to the granting of this motion.” Id.

          On July 28, 2020, the Court held a hearing on his motion. Minute Entry, ECF No. 2692

(July 28, 2020).

    II.      STANDARD OF REVIEW

          A district court may, after considering the factors set forth in section 3553(a) “such as

deterrence, public safety, rehabilitation, proportionality, and consistency,” United States v.

Lussier, 104 F.3d 32, 35 (2d Cir. 1997), “‘terminate a term of supervised release . . . at any time

after the expiration of one year of supervised release,’ so long as ‘it is satisfied that such action is

[1] warranted by the conduct of the defendant . . . [2] and the interest of justice.’” United States

v. Key, 602 F.3d 492, 494 (2d Cir. 2010) (quoting 18 U.S.C. § 3583(e)(1)). “The district court is




                                                    2
         Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 3 of 8



not required to make specific findings of fact with respect to each § 3553(a) factor; instead, ‘a

statement that the district court has considered the statutory factors is sufficient.’” United States

v. Shellef, No. 03-CR-0723 (JFB), 2018 WL 3199249, at *1 (E.D.N.Y. Jan. 9, 2018) (quoting

United States v. Gammarano, 321 F.3d 311, 315–16 (2d Cir. 2003)).

       “Before modifying the conditions of probation or supervised release, the court must hold

a hearing, at which the person has the right to counsel and an opportunity to make a statement

and present any information in mitigation.” Fed. R. Crim P. 32.1(c)(1). A hearing is not required,

however, “if . . . (B) the relief sought is favorable to the person and does not extend the term of

probation or of supervised release; and (C) an attorney for the government has received notice of

the relief sought, has had a reasonable opportunity to object, and has not done so.” Fed. R. Crim

P. 32.1(c)(2).

       “Courts in the Second Circuit have made clear that ‘[e]arly termination is not warranted

as a matter of course.’” United States v. Foster, No. 13-CR-487 (CBA), 2020 WL 1275233, at *1

(E.D.N.Y. Mar. 17, 2020) (quoting United States v. Sheckley, 129 F.3d 114, 1997 WL 701370, at

*1 (2d Cir. 1997)). Rather, early termination is warranted “[o]ccasionally,” where

                 changed circumstances—for instance, exceptionally good behavior
                 by the defendant or a downward turn in the defendant’s ability to
                 pay a fine or restitution imposed as conditions of release—[ ] render
                 a previously imposed term or condition of release either too harsh
                 or inappropriately tailored to serve the general punishment goals of
                 section 3553(a).

Shellef, 2018 WL 3199249, at *1 (quoting Lussier, 104 F.3d at 36). “Thus, because ‘full

compliance with the terms of supervised release is what is expected of a person under the

magnifying glass of supervised release,’ such compliance ‘does not warrant early termination.’”

Id. (quoting United States v. Fenza, No. CR 03-0921 (ADS), 2013 WL 3990914, at *2 (E.D.N.Y.

Aug. 2, 2013)). Section 3583(e)(1)) “authorizes the court to modify the conditions of supervised



                                                  3
           Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 4 of 8



release only when general punishment goals would be better served by a modification.” Lussier,

104 F.3d at 35.

          Ultimately, however, “[t]he decision whether to grant early termination rests within the

discretion of the district court.” United States v. Trotter, 321 F. Supp. 3d 337, 359 (E.D.N.Y.

2018) (quoting United States v. Harris, 689 F. Supp. 2d 692, 694 (S.D.N.Y. 2010)); see also

Sheckley, 1997 WL 701370, at *1 (“We have explained that the determination of early release is

a discretionary decision made by the district court.” (internal citation omitted)).

   III.      DISCUSSION

          The Second Circuit has stated that “[s]upervised release is not, fundamentally, part of the

punishment; rather, its focus is rehabilitation.” United States v. Aldeen, 792 F.3d 247, 252 (2d

Cir. 2015). “A court’s ability to terminate supervision early or modify conditions provides an

opportunity to reevaluate the efficacy of a supervised release term throughout its duration.

Termination is appropriate when the rehabilitative goals of supervised release may no longer be

attained or can be attained at too great a cost to the defendant and society.” United States v.

Thomas, 346 F. Supp. 3d 326, 335 (E.D.N.Y. 2018) (citing Trotter, 321 F. Supp. 3d at 364); see

also Johnson v. United States, 529 U.S. 694, 709 (2000) (“Supervised release departed from the

parole system it replaced by giving district courts the freedom to provide post-release

supervision for those, and only those, who needed it.”).

          Courts have granted early termination of supervised release where defendants show

“extraordinary rehabilitation.” United States v. Sam, No. 16-CR-184 (JGK), 2018 WL 836055, at

*1 (S.D.N.Y. Feb. 12, 2018) (citing Lussier, 104 F.3d at 36) (granting early termination to

defendant who was a recipient of a Soros fellowship and actively involved in helping other

formerly incarcerated women, whose “laudable efforts have in fact been hampered by her




                                                   4
         Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 5 of 8



supervised release because she is restricted in her ability to associate with others who are still on

supervised release”). By contrast, courts have denied early termination of supervision where a

defendant “establish[es] only that he has complied with the specific terms of his probation and

has continued to stay out of trouble following his release from prison,” and “given the serious

nature of [his] crimes.” Foster, 2020 WL 1275233, at *2 (denying early termination of

supervised release to a defendant who was sentenced for conspiracy to distribute cocaine base).

Courts have also denied supervised release where there is concern that the defendant will return

to serious criminal activity, see, e.g., Shellef, 2018 WL 3199249, at *3 (“[G]iven the serious

nature of [defendant]’s underlying criminal conduct, the Court concludes that supervised release

remains necessary to ensure that he does not return to any criminal activity.”); or where the

defendant still has outstanding restitution obligations, see, e.g., Whittingham v. United States,

No. 12-CR-0971 (RJS), 2017 WL 2257347, at *6 (S.D.N.Y. May 22, 2017) (denying early

termination where petitioner asserted that he had just been compliant with directives of the U.S.

Probation Office and “still ha[d] outstanding restitution obligations of approximately

$248,000.”).

       Mr. Foster has served “approximately 1.5 years of his supervised release.” Def.’s Mot. at

1. Since his release, “[f]or the first time in his life, Mr. Foster has steady employment.” Id. at 9.

He has consistently worked in various jobs, including for the City of Bridgeport, id., and has

been with his current employer, Catamount Food Services, since August 2019, id. at 4. Mr.

Foster also obtained his commercial driver’s license while at a halfway house, where he spent the

end of his prison sentence. Id. Throughout the COVID-19 crisis, Mr. Foster “has been able to

maintain employment . . . because of the extensive catering services operated by Catamount and

the [Vazzano/La Conte] enterprise.” Id. Mr. Foster has permission from the U.S. Probation




                                                  5
         Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 6 of 8



Office to travel to Washington, D.C., and North Carolina in order to visit family on his father’s

side. Id. at 9. Mr. Foster lives in a stable home environment: he lives in a home owned by his

fiancée and is helping her raise her three-year old daughter, as well as taking an more active role

in his adult son’s life. Id. Mr. Foster has “successfully completed all drug treatment requirements

and has had no positive drug tests.” Id.

       Although he did receive a ticket for having his car parked in a handicap area, there was

no resulting infraction or ticket, and Mr. Foster has done well on supervision. Id. at 5. Former

Chief Probation Officer Warren Maxwell also has written a letter on behalf of Mr. Foster,

recommending “his supervision be terminated early due to his extraordinary efforts at

rehabilitation.” Ex. A: Letter, ECF No. 2690-1 (July 16, 2020). Mr. Maxwell also indicated his

willingness to support Mr. Foster in the future. Id. In April 2020, Mr. Foster was moved to

administrative supervision, “less than halfway through his five-year supervised release term.”

Def.’s Mot. at 5. Mr. Foster’s activities while on supervised release suggest that there is little to

no risk that he will reengage in the drug trafficking conduct for which his original sentence was

imposed. Compare Thomas, 346 F. Supp. 3d at 335 (“Extended supervision is unlikely to have

any deterrent effect on him personally or on the public generally.”), with Shellef, 2018 WL

3199249, at *3 (“[G]iven the serious nature of [defendant]’s underlying criminal conduct, the

Court concludes that supervised release remains necessary to ensure that he does not return to

any criminal activity.”).

       Mr. Foster also emphasizes his less serious role in the offense, that he was “sentenced

before the Fair Sentencing Act was passed, lowering the statutory penalties for crack cocaine

offenses,” and that he served the entirety of his sentence “before he had the chance to seek a

reduction under the First Step Act.” Def.’s Mot. at 10. Although Mr. Foster does not raise a First




                                                  6
          Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 7 of 8



Step Act claim, he notes that several codefendants 1 have had their “much longer sentences

reduced” under the First Step Act. Id.

        Significantly, the Government does not object to Mr. Foster’s motion, nor does the U.S.

Probation Office. See, e.g., United States v. Costanzo, 3:19-cr-19 (VAB), Order, ECF No. 144

(Oct. 25, 2019) (“granting Motion for Early Termination of Probation . . . for the reasons stated

in the motion, and because neither the Government nor Probation oppose the motion”).

        Having considered Mr. Foster’s conduct while on supervised release, the factors

enumerated in 18 U.S.C. § 3553(a), and the purposes of supervised release, the Court concludes

that supervision is no longer necessary for Mr. Foster’s rehabilitation. As a result, and in order

for the U.S. Probation Office to direct its limited resources to those who need continued

supervision, early termination of Mr. Foster’s supervised release term is warranted under 18

U.S.C. § 3583(e)(1). See also Trotter, 321 F. Supp. 3d at 240 (noting that “[t]he resources of the

Probation Department are limited. . . . [and t]he Probation Department should be focused on

assisting those defendants with the potential for success”).




1
  This Court previously reduced the life sentences of Leonard Jones, Lonnie Jones, Lyle Jones, Jr., Aaron Harris,
Kenneth Richardson, Quinne Powell, and Damon Walker to time served. See United States v. Damon Walker, Order
Reducing Sentence, No. 3:99-cr-264-19, ECF No. 2536 (Aug. 27, 2019); United States v. Lonnie Jones, Order
Reducing Sentence, No. 3:99-cr-264-3, ECF No. 2558 (Aug. 27, 2019); United States v. Powell, 2019 WL 4889112
(D. Conn. Oct. 3, 2019); United States v. Kenneth Richardson, Ruling and Order on First Step Act Mot. for
Immediate Release or Resentencing, No. 3:99-cr-264-8, ECF No. 2585 (Oct. 3, 2019); United States v. Lyle Jones,
Ruling and Order on First Step Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-264-6, ECF No. 2592
(Oct. 7, 2019); United States v. Leonard Jones, Ruling and Order on First Step Act Mot. for Immediate Release or
Resentencing, No. 3:99-cr-264-5, ECF No. 2625 (Dec. 19, 2019); United States v. Aaron Harris, Ruling and Order
on First Step Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-264-4 (VAB), ECF No. 2638 (Jan. 13,
2020). The Court also recently reduced the life sentence of Luke Jones to 450 months, United States v. Luke Jones,
Ruling and Order on First Step Act Mot. for Immediate Release or Resentencing, No. 3:99-cr-264-1 (VAB), ECF
No. 2682 (May 29, 2020), and allowed for early termination of co-defendant Rasheen Lewis’s term of supervised
release, United States v. Rasheen Lewis, Ruling and Order on Mot. for Early Termination of Supervised Release,
No. 3:99-cr-264-13 (VAB), ECF No. 2685 (June 5, 2020),


                                                        7
          Case 3:99-cr-00264-VAB Document 2693 Filed 07/28/20 Page 8 of 8



   IV.      CONCLUSION

         For the foregoing reasons, the Court finds that early termination of Mr. Foster’s

supervised release “is warranted by the conduct of the defendant released and the interest of

justice[.]” 18 U.S.C.A. § 3583(e)(1).

         Accordingly, the Court GRANTS Mr. Foster’s motion and ORDERS that his term of

supervised release be terminated immediately.

         SO ORDERED at Bridgeport, Connecticut, this 28th day of July, 2020.


                                                                /s/ Victor A. Bolden
                                                              Victor A. Bolden
                                                              United States District Judge




                                                  8
